Citation Nr: 0806948	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-35 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana



THE ISSUE

Whether the termination of benefits for the period from March 
19, 2003 to May 6, 2004, and the validity of debt, due to 
fugitive felon status was correct.



REPRESENTATION

Appellant represented by:	Thomas M. Frohman, Attorney at 
Law



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO.

The veteran testified at a hearing held at the RO during May 
2005 before a decision review officer.


FINDINGS OF FACT

1.  The veteran was granted service connection for residuals 
of a left eye pyeloplasty with history of hydroneprhrosis 
with a noncompensable disability rating from September 1, 
1977, and a 20 percent disability rating from August 18, 
1999.  He was also granted service connection for a post 
operative scar from left pyeloplasty with a noncompensable 
rating from February 1, 1983.
 
2.  The RO received notice of an outstanding warrant for the 
veteran in March 2004. The warrant was outstanding from March 
19, 2003.

3.  The veteran's disability compensation was terminated, due 
to the RO's determination of his status as a fugitive felon, 
as of March 19, 2003, in June 2004.

4.  The veteran was unaware of the outstanding warrant.  
After receipt of the RO's notice, he turned himself in on May 
6, 2004, the outstanding warrant was cleared, and by a July 
2004 notice the RO restored the veteran's benefits as of May 
6, 2004.  In July 2004 the RO also notified the veteran that 
he owed a debt for overpayment in the sum of $2,918.40 for 
benefits that had been paid while he was a fugitive felon.

5.  The veteran presented evidence in the form of an 
affidavit from the county prosecutor dated May 19, 2005, that 
all charges against him were dismissed on May 18, 2004. 

6.  The evidence of record does not establish that the 
veteran met the definition of a fugitive felon.


CONCLUSION OF LAW

The veteran was not a fugitive felon and the termination of 
his disability compensation, and assessment of an overpayment 
debt, was not proper.  38 U.S.C.A. § 5313B (West 2002); 38 
C.F.R. § 3.665(n) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran receives VA disability benefits for residuals of 
a left eye pyeloplasty with history of hydroneprhrosis with a 
noncompensable disability rating from September 1, 1977, and 
a 20 percent disability rating from August 18, 1999.  He was 
also granted service connection for a post operative scar 
from left eye pyeloplasty with a noncompensable rating from 
February 1, 1983.  The RO received notice of an outstanding 
felony warrant in Monroe County (covering Bloomington), 
Indiana, for the veteran's arrest in March 2004.  The warrant 
was outstanding from March 19, 2003.  The veteran's 
disability compensation was terminated in June 2004, as of 
March 19, 2003, due to the RO's determination of his status 
as a fugitive felon.  After receipt of the RO's notice, he 
turned himself in on May 6, 2004, the outstanding warrant was 
cleared, and by a July 2004 notice the RO restored the 
veteran's benefits as of May 6, 2004.  In July 2004 the RO 
also notified the veteran that he owed a debt for overpayment 
in the sum of $2,918.40 for benefits that had been paid while 
he was a fugitive felon.  All charges against the veteran 
were dismissed on May 18, 2004. 

At the May 2005 RO formal hearing, the veteran testified that 
he was not aware of the outstanding warrant until he received 
the RO's notice of proposed termination of benefits dated 
March 9, 2004.  He did not know at the time what the arrest 
warrant was for.  He testified that he had lived at the same 
address in Bloomington, Indiana, since February 2003.  He 
immediately called the public defender's office, and the 
judge's office, for assistance, but was informed that they 
could not provide or appoint representation until he turned 
himself in and cleared the warrant.  Because he was currently 
taking a full load of college classes, and the RO had given 
him 60 days to clear the warrant, he took some time to 
arrange his affairs at the school before he turned himself in 
on May 6, 2004.  The veteran filed an affidavit from the 
Monroe County, Indiana, prosecutor, who stated that his 
office filed criminal charges against the veteran on March 
19, 2003, resulting in a warrant for his arrest; that he was 
arrested on about May 6, 2004; and that all charges against 
him were dismissed on May 18, 2004.

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B (West 2002). The implementing 
regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1)  Compensation is not payable on behalf of a veteran for 
any period during which he or she is a fugitive felon. 
Compensation or DIC is not payable on behalf of a dependent 
of a veteran for any period during which the veteran or the 
dependent is a fugitive felon.

(2)  For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.

38 C.F.R. § 3.665(n) (2007).
The RO has taken the position, based on VA Circular 28-04-02, 
dated October 6, 2004, that a person who has an outstanding 
warrant for a felony offense is considered to be a "fugitive 
felon" whether or not he or she is literally fleeing.  The 
veteran and his attorney dispute this interpretation of the 
law.  However, the Board is not bound by department manuals, 
circulars, or similar administrative issues.  See 38 C.F.R. 
§ 19.5 (2007).  As discussed below, the Board has arrived at 
a different definition of who is a "fugitive felon" based 
on a VA Office of General Counsel Opinion and federal case 
law.

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the SSA and food stamps from the Department of Agriculture.  
VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 
'was designed to cut off the means of support that allows 
fugitive felons to continue to flee.'  Id.  The SSA's 
fugitive felon provision is essentially identical to the VA 
provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

As the veteran was not convicted of a felony in this matter, 
and has not violated the conditions of a parole or probation, 
the only definition of fugitive felon that may apply in this 
case is the one providing that a fugitive felon is a person 
"fleeing to avoid prosecution" for an offense or an attempt 
to commit an offense that is a felony under the laws under 
the place from which the person flees.  Both the controlling 
statute and the regulation specifically include the 
intentional act of "fleeing to avoid prosecution" as a 
condition of finding fugitive felon status.  As alluded to 
above, flight or hiding is also necessary to meet the legal 
definition of fugitive.  See Blacks, supra.

To engage in an intentional act of fleeing from prosecution, 
the veteran would first have to know that he was facing 
prosecution.  When the warrant was issued, the veteran was 
living in the same county where the warrant was issued and at 
the same address throughout the subject period of time.  
There is no evidence that the warrant was served on him, that 
there was an attempt to serve it on him, or that he was 
otherwise notified of it prior to receiving the March 2004 
notice from the RO.  

The Board's finding that an individual must have at least 
some knowledge of prosecution before he can be found to be 
fleeing from such is consistent with the interpretation by 
several federal courts of the essentially identical SSA 
fugitive felon provision.  In December 2005, the Second 
Circuit Court of Appeals found that under that statute, in 
order for a person to be fleeing prosecution:

Thus there must be some evidence that the person 
knows his apprehension is sought.  The statute's 
use of the words "to avoid prosecution" confirms 
that for 'flight' to result in a suspension of 
benefits, it must be undertaken with a specific 
intent, i.e. to avoid prosecution.

Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).

As noted, here there is no evidence that the veteran knew 
that his apprehension was sought.  See also Garnes v. 
Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and 
Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) also 
finding that an intent to avoid prosecution was required for 
a fugitive felon finding under the SSA statute.  In both 
decisions, the district court found the SSA's interpretation 
that the mere presence of a warrant was sufficient to 
establish fugitive felon status was in contradiction to the 
underlying statute and regulations applicable to SSA 
benefits.

The Board finds that the same reasoning is applicable in this 
case.  The record does not show that the veteran received any 
notice that he was actually going to be prosecuted.  Without 
such notice, there can be no finding that he engaged in the 
intentional act of "fleeing from prosecution".

The Board is not charged with determining whether the veteran 
had engaged in criminal conduct but with only whether he may 
be considered a "fugitive felon" under controlling statute 
and regulation.  It is not shown that prior to March 2004 he 
was aware of the March 2003 warrant.  The veteran resided at 
the same address in Bloomington, Indiana, but there is no 
evidence of any attempt to serve the warrant.  When the 
veteran was advised of the warrant by the RO's March 9, 2004 
notice, he immediately sought assistance from the public 
defender, but was told there could be no representation until 
he turned himself in.  After putting his school affairs in 
order, he turned himself in on May 6, 2004 (a minor delay 
which the Board finds is excusable for good cause under the 
circumstances).  On May 18, 2004, all charges were dismissed.  
He obtained an affidavit from the county prosecutor to 
support the facts of his arrest and dismissal of the charges.  
Such actions do not reflect the intentional act of "flight 
from prosecution" necessary to establish fugitive felon 
status.  Consequently, the veteran cannot be considered to 
have been a fugitive felon under the controlling statute and 
regulation.

As the veteran is not shown to have been a fugitive felon 
from March 19, 2003 to May 6, 2004, the termination of his 
compensation payments for that period of time, and the 
creation of an overpayment debt, was not warranted.


ORDER

The termination of VA disability compensation from March 19, 
2003 to May 6, 2004, and the creation of an overpayment debt, 
was not proper.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


